— An appeal having been taken to this Court by the above-named appellant from an order and judgment (one paper), of the Supreme Court, New York County (Joan A. Madden, J.), entered on or about November 30, 2012, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 9, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Friedman, J.P., Freedman, Richter, Feinman and Gische, JJ. [Prior Case History: 2012 NY Slip Op 32596(U).]